DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/626,366 filed 24 December 2019. Claims 6-11 pending. Claims 1-5 canceled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 24 December 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 11 recites “diagnosis means for performing an abnormality diagnosis” in line 5 and “prohibition means for prohibiting the abnormality diagnosis” in line 9. Support for these functions can be found in paragraphs [0035]-[0042] and [0051]-[0053], and [0043]-[0050] respectively. Also, Fig. 3 discloses the processes.

Allowable Subject Matter
Claims 6-11 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 6:
A vehicle control device for a vehicle with a drive source and an automatic transmission including a friction engaging element for transmitting a driving force of the drive source to drive wheels by being engaged by a hydraulic pressure, wherein: the vehicle control device is configured to perform an abnormality 
Claim 10:
A vehicle control method for a vehicle with a drive source and an automatic transmission including a friction engaging element for transmitting a driving force of the drive source to drive wheels by being engaged by a hydraulic pressure, comprising: performing an abnormality diagnosis of a solenoid valve for adjusting a hydraulic pressure to be supplied to the friction engaging element on the basis of a slip amount of the friction engaging element; and prohibiting the abnormality diagnosis of the solenoid valve if a hydraulic pressure upstream of the solenoid valve is below a predetermined hydraulic pressure at which the friction engaging element is engaged, the hydraulic pressure upstream of the solenoid being a source hydraulic pressure to be adjusted by the solenoid valve.
Claim 11:
A vehicle control device for a vehicle with a drive source and an automatic transmission including a friction engaging element for transmitting a driving force of the drive source to drive wheels by being engaged by a hydraulic pressure, comprising: diagnosis means for performing an abnormality diagnosis of a 
Regarding claims 6, 10, and 11, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the prior art of record does not teach or render obvious the hydraulic pressure control system. Specifically the use of diagnosing abnormality of a solenoid valve based on a slip amount of a friction engagement element. Further,  the prior art fails to teach the diagnosing system in combination with the prohibition system of abnormality detection based on upstream hydraulic pressure that is a source of hydraulic pressure being adjusted by the solenoid. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2016/0305522 teaches an abnormality determination system that is based in part on hydraulic pressure. However, the reference fails to teach that the abnormality is based in part on the slip of a friction element and that the abnormality detection may be bypassed.
10682910 teaches a failure detection for a pressure sensor based on hydraulic pressure, but fails to disclose a means of bypassing the abnormality detection.
2018/0080547 teaches an abnormal solenoid detection system, but fails to disclose that there is a bypass to the abnormality detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659